Case: 20-10240       Document: 00515596997            Page: 1      Date Filed: 10/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 9, 2020
                                     No. 20-10240
                                   Summary Calendar                      Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Eduardo Pena-Garcia,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:19-CR-294-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Eduardo Pena-Garcia appeals the sentence imposed on his guilty-plea
   conviction of illegal reentry following removal. See 8 U.S.C. § 1326(a). The
   guideline range was 2 to 8 months, but the district court upwardly departed
   to 15 months, using U.S.S.G. § 4A1.3, p.s. Pena-Garcia contends that the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10240      Document: 00515596997          Page: 2    Date Filed: 10/09/2020




                                    No. 20-10240


   sentence is substantively unreasonable because it represents a clear error in
   judgment in balancing the sentencing factors.
          This court reviews “the substantive reasonableness of the sentence
   imposed under an abuse-of-discretion standard.” Gall v. United States,
   552 U.S. 38, 51 (2007). In reviewing an upward departure, we evaluate “the
   district court’s decision to depart upwardly and the extent of that departure
   for abuse of discretion.” United States v. Zuniga-Peralta, 442 F.3d 345, 347
   (5th Cir. 2006) (internal quotation marks and citation omitted). There is no
   abuse of discretion if the district court’s reasons for departing advance the
   objectives of 18 U.S.C. § 3553(a)(2) and “are justified by the facts of the
   case.” Id. (quotation marks and citation omitted); see also United States v.
   Zelaya-Rosales, 707 F.3d 542, 546 (5th Cir. 2013).
          Pena-Garcia asserts that his accumulation of five criminal history
   points and his placement in criminal history category III resulted from rela-
   tively minor offenses. He does not contend that the district court erred in
   considering his pending state charge of aggravated assault with a deadly wea-
   pon, but he notes that even a conviction and sentence on the pending state
   charge would not have placed him in criminal history category V, the cate-
   gory used by the district court. With regard to the district court’s consider-
   ation of his voluntary returns and deportations to Mexico, Pena-Garcia
   asserts, in abbreviated fashion, that there was not sufficiently reliable infor-
   mation in the presentence report that indicates he could or should have
   received criminal history points for such incidents.
          The information in the presentence report generally is presumed to be
   reliable. United States v. Nava, 624 F.3d 226, 231 (5th Cir. 2010). Pena-
   Garcia has not shown that the district court erred in considering such infor-
   mation. See United States v. Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir. 2015).
   Nor has he shown that the court erred in relying on his voluntary returns and




                                          2
Case: 20-10240      Document: 00515596997           Page: 3    Date Filed: 10/09/2020




                                     No. 20-10240


   deportations in upwardly departing under § 4A1.3. See Zuniga-Peralta,
442 F.3d at 347-48 (affirming an upward departure under § 4A1.3 where the
   court relied, inter alia, on the defendant’s “multiple deportations”).
          Further, we are satisfied that the reasons given by the district court for
   upwardly departing advance the objectives of § 3553(a)(2), such as promot-
   ing respect for the law and affording adequate deterrence to criminal con-
   duct, and we conclude that the reasons are justified by the facts. See
   § 3553(a)(2)(A), (B); Zuniga-Peralta, 442 F.3d at 347. Moreover, the extent
   of the departure is well within the range we have upheld in illegal-reentry
   cases. See, e.g., Zuniga-Peralta, 442 F.3d at 347−48 (affirming upward depar-
   ture from a guideline range of 27−33 months to a sentence of 60 months);
   United States v. Herrera-Garduno, 519 F.3d 526, 531−32 (5th Cir. 2008)
   (affirming upward departure from guideline range of 21−27 months to a sen-
   tence of 60 months).
          AFFIRMED.




                                          3